Citation Nr: 0844302	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's service-connected post-surgery left 
shoulder instability with tendonitis flare-ups.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from May 2001 to April 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In the substantive appeal (VA Form 9) in December 2006 the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ).  This type of hearing is often called a travel 
Board hearing.  However, in September 2007 the veteran 
withdrew the request for a Travel Board hearing.  
Accordingly, his request for a Travel Board hearing has been 
withdrawn.  38 C.F.R. § 20.704(e). 


FINDINGS OF FACT

1.  A preponderance of the medical evidence does not show 
that the veteran currently manifests a sleep disorder.

2.  A preponderance of the medical evidence does not show 
that the veteran currently manifests a nervous condition.

3.  The veteran's service-connected shoulder disability is 
manifested by decreased range of motion, but not such that it 
equates to limitation of the arm to the shoulder level.  It 
is also manifested by pain and weakness upon repeated motion.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder 
are not met.  38 C.F.R. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 

2.  The criteria for service connection for a nervous 
condition are not met.  38 C.F.R. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

3.  The criteria for an initial  rating in excess of 10 
percent for a shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5200-5203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated May 2004 and 
May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A May 2008 letter from the RO did 
provide this information even though the Court has held that 
in a claim for an increased initial evaluation after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required,.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

II.  Service Connection

The veteran contends that he is entitled to service 
connection for a sleep disorder and a nervous condition.  He 
argues that his sleep disorder had its onset during active 
service and is due to his service-connected shoulder 
disability.  The Board has considered the veteran's 
contentions, but finds that the preponderance of the evidence 
is against the claim.  

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, the record must contain: (1) Medical evidence of the 
existence of a current disability, (2) medical evidence of an 
in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a relationship or nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The record does not establish that the veteran has been 
diagnosed with a sleep disorder or a nervous condition.

The veteran's service treatment reflect a single entry of a 
complaint of inability to sleep due to pain from the left 
shoulder.  These records contain no evidence of, treatment 
for, or a diagnosis of anxiety.

VA examination in October 2007 reflects symptoms of insomnia, 
sleep restlessness, and anxiety, but no clinical diagnoses in 
AXIS I or diagnose in AXIS II of any disorder, including any 
sleep or anxiety disorders.  The examiner opined that the 
veteran's symptomatology did not meet the diagnostic criteria 
for an anxiety disorder, and there was no evidence to suggest 
that any symptoms of anxiety were related to the service-
connected left shoulder.  The examiner further observed that 
while the veteran reported sleep disturbance, he had not 
sought evaluation or treatment for the condition.  The 
examiner stated she had reviewed the veteran's claims folder.  
Her opinions are therefore probative.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Bloom v. West, 12 
Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 
180 (1995).  

The medical evidence contains no other opinions or findings 
of a diagnosis of a sleep disorder or nervous condition.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claims for service 
connection for a sleep disorder and nervous condition.  In 
the absence of a current disability related to service by 
competent medical evidence, a grant of service connection is 
clearly not supportable.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Where, as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim.  The veteran is 
not competent to offer an opinion as to a medical diagnosis 
or to causation, consequently his statements to the extent 
that he suffers from a sleep disorder and nervous condition 
that are the result of his active service, cannot constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The preponderance of the evidence is against the claims; the 
benefit of the doubt doctrine does not apply; and service 
connection for a sleep disorder and a nervous condition is 
not warranted.

III.  Increased Evaluation

The veteran also contends that the current evaluation for his 
shoulder disability does not accurately reflect the severity 
of that condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

The veteran claims entitlement to a rating evaluation in 
excess of 10 percent for his shoulder disability.

In a May 2005 rating decision, the RO granted service 
connection for a shoulder disability and assigned a non-
compensable disability rating, effective in April 2004.  The 
veteran appealed that rating, and after another VA 
examination the RO determined that the veteran had painful 
and limited motion when performing everyday activities of 
daily living.  Based on that evidence the RO increased the 
rating to 10 percent, effective in April 2004, in a December 
2007 rating decision.  The grant of a higher rating during 
this appeal does not represent a total grant of the benefit 
sought so that issue is still before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The VA Schedule for Rating Disabilities provides several 
diagnostic codes under which shoulder conditions may be 
rated, but most are inapplicable to the veteran's current 
condition.  A compensable evaluation under Diagnostic Code 
5200 requires ankylosis.  This code is not applicable in 
evaluating the veteran's service-connected shoulder 
disability because there is no evidence of ankylosis of any 
joint.

A compensable evaluation under Diagnostic Codes 5202 or 5203 
requires some impairment of the humerus, clavicle or scapula 
with either dislocation, nonunion or malunion.  The veteran 
does not claim, and the examination results do not indicate, 
that he suffers from any of these maladies.

Diagnostic Codes 5201 based rating evaluation on joint 
motion.  During the veteran's latest VA examination in 
October 2007, the examiner evaluated the veteran's left 
shoulder and determined that the veteran's range of motion 
was forward flexion of 170 degrees, abduction to 160 degrees, 
90 degrees of external rotation and 75 degrees of internal 
rotation.  The veteran's current range of motion is 
noncompensable under Diagnostic Code 5201.

However, during the veteran's examination in October 2007 he 
indicated pain in the left shoulder.  He reported significant 
pain and weakness with repetitive lifting of things over 20 
pounds.  He also reported that once a flare-up begins he is 
affected for at least a week.  Over the past year the veteran 
indicated at least two flare-ups.  He is also unable to throw 
a ball or engage in heavy lifting.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability and 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's current 10 percent 
rating is based on functional limitation due to pain, but in 
the absence of additional limitation contemplated under the 
diagnostic codes the veteran does not warrant a rating beyond 
that 10 percent.

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997). Separate, 
compensable evaluations may be afforded for the scars that 
are the result of the veteran's inservice left shoulder 
surgery.

Separate, compensable evaluations could be warranted for 
residual scars that are superficial, do not cause limited 
motion, and are of an area of 144 square inches (929 square 
centimeters) or greater under Diagnostic Code 7802; or that 
are unstable, involving frequent loss of covering of skin 
over the scar under Diagnostic Code 7803; or that are 
superficial and painful on examination under Diagnostic Code 
7804; or that cause limitation of motion of the affected part 
under Diagnostic Code 7805. However, the medical evidence 
does not show that the required manifestations are present.  
Rather, the October 2007 examination shows that the scars are 
well, absent notation of any other symptoms attributable to 
the scars.  There is no indication that, taken together (see 
Note (1) following Diagnostic Code 7802), they measure 929 or 
more square centimeters. Therefore, the preponderance of the 
evidence is against the award of separate, compensable 
evaluations for the left shoulder scars.

The preponderance of the evidence is against the veteran's 
claim, there is no doubt to be resolved, and an initial 
rating of greater than 10 percent for the service-connected 
post-surgery left shoulder instability with tendonitis flare-
ups, including the scars, is not warranted.

The veteran contends that his left shoulder disability is 
worse than originally evaluated.  However, while the veteran 
is competent to report his symptoms and complaints and 
observations of same, he is not competent to offer a medical 
opinion as to the extent of his left shoulder disability, and 
his opinion cannot be taken as such.  See Espiritu, v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit, supra.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's shoulder disability, alone, has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Furthermore, where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West. 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.  Here, the Board finds that a 10 percent rating is 
applicable during the entire period contemplated by this 
appeal.  




ORDER

Service connection for a sleep disorder is denied.

Service connection for a nervous condition is denied.

An initial rating in excess of 10 percent for the veteran's 
service-connected left shoulder disability is denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


